                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


AURALEE ANN NICKELS,                                   5:18-CV-05069-DW

                   Plaintiff,

       vs.                                                   ORDER

ANDREW SAUL,

Commissioner, Social Security
Administration,

                   Defendant.


                                 INTRODUCTION

      On September 11, 2018, claimant Auralee Ann Nickels filed a complaint

appealing the final decision of the Commissioner 1 of the Social Security

Administration, finding her not disabled. (Doc. 1). The Commissioner denies

claimant is entitled to benefits. (Doc. 5). The court issued a briefing schedule

requiring the parties to file a joint statement of materials facts (“JSMF”). (Doc.

18). The Commissioner opposes the complaint in its entirety as well as the

motion to reverse. (Doc. 22). For the reasons stated below, claimant’s motion

to reverse the decision of the Commissioner (Doc. 20) is granted.




1Andrew Saul became the Commissioner of Social Security on June 17, 2019.
Pursuant to FED. R. CIV. P. 25(d), Mr. Saul is automatically substituted for Nancy
Berryhill as the defendant in all pending social security cases. No further action
need be taken to continue this suit by reason of the last sentence of section
205(g) of the Social Security Act, 42 U.S.C. § 405(g).
                                        1
                       FACTS AND PROCEDURAL HISTORY

         The parties’ JSMF (Doc. 18) is incorporated by reference. Further

recitation of the salient facts is incorporated in the discussion section of this

order.

         On June 5, 2015, Ms. Nickels filed an application for Social Security

disability benefits alleging an onset of disability date of March 10, 2015. (Doc.

18 at ¶ 3). The claim was denied initially and on reconsideration when Ms.

Nickels filed a written request for a hearing. Id. An evidentiary hearing was

held on August 31, 2017. Id. at ¶ 4. On November 16, 2017, the ALJ issued a

written decision denying benefits. Id. at ¶ 8. See also (AR at p. 15-31). 2 Ms.

Nickels subsequently sought appellate review; her request was denied, making

the decision of the ALJ final. (AR at p. 1). It is from this decision that Ms.

Nickels timely appeals.

         The issue before this court is whether the ALJ’s decision of November 16,

2017, that Ms. Nickels was not “under a disability, as defined in the Social

Security Act, from March 10, 2015, through [November 21, 2017]” is supported

by substantial evidence on the record as a whole. (AR at p. 26). See also

Howard v. Massanari, 255 F.3d 577, 580 (8th Cir. 2001).

                               STANDARD OF REVIEW

         The Commissioner’s findings must be upheld if they are supported by

substantial evidence in the record as a whole. 42 U.S.C. § 405(g); Choate v.

Barnhart, 457 F.3d 865, 869 (8th Cir. 2006); Howard, 255 F.3d at 580. The


2   The court will cite to information in the administrative record as “AR at p. ___.”
                                           2
court reviews the Commissioner’s decision to determine if an error of law was

committed. Smith v. Sullivan, 982 F.2d 308, 311 (8th Cir. 1992). “Substantial

evidence is less than a preponderance, but is enough that a reasonable mind

would find it adequate to support the Commissioner’s conclusion.” Cox v.

Barnhart, 471 F.3d 902, 906 (8th Cir. 2006) (internal citation and quotation

marks omitted).

      The review of a decision to deny benefits is “more than an examination of

the record for the existence of substantial evidence in support of the

Commissioner’s decision . . . [the court must also] take into account whatever

in the record fairly detracts from that decision.” Reed v. Barnhart, 399 F.3d

917, 920 (8th Cir. 2005) (quoting Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001)).

      It is not the role of the court to re-weigh the evidence and, even if this

court would decide the case differently, it cannot reverse the Commissioner’s

decision if that decision is supported by good reason and is based on

substantial evidence. Guilliams v. Barnhart, 393 F.3d 798, 901 (8th Cir.

2005). A reviewing court may not reverse the Commissioner’s decision “‘merely

because substantial evidence would have supported an opposite decision.’”

Reed, 399 F.3d at 920 (quoting Shannon v. Chater, 54 F.3d 484, 486 (8th Cir.

1995)). Issues of law are reviewed de novo with deference given to the

Commissioner’s construction of the Social Security Act. See Smith, 982 F.2d

at 311.




                                         3
      The Social Security Administration established a five-step sequential

evaluation process for determining whether an individual is disabled and

entitled to benefits under Title XVI. 20 CFR § 416.920(a). If the ALJ

determines a claimant is not disabled at any step of the process, the evaluation

does not proceed to the next step as the claimant is not disabled. Id. The five-

step sequential evaluation process is:

      (1) Whether the claimant is presently engaged in a “substantial
      gainful activity”; (2) whether the claimant has a severe impairment
      – one that significantly limits the claimant’s physical or mental
      ability to perform basic work activities; (3) whether the claimant has
      an impairment that meets or equals a presumptively disabling
      impairment listed in the regulations (if so, the claimant is disabled
      without regard to age, education, and work experience); (4) whether
      the claimant has the residual functional capacity to perform . . .
      past relevant work; and (5) if the claimant cannot perform the past
      work, the burden shifts to the Commissioner to prove there are other
      jobs in the national economy the claimant can perform.

Baker v. Apfel, 159 F.3d 1140, 1143–44 (8th Cir. 1998). See also Boyd v.

Sullivan, 960 F.2d 733, 735 (8th Cir. 1992) (the criteria under 20 CFR

§ 416.920 are the same under 20 CFR § 404.1520 for disability insurance

benefits). The ALJ applied the five-step sequential evaluation required by the

Social Security Administration regulations. (AR at pp. 20-26). At step three of

the evaluation, the ALJ found that Ms. Nickels met or medically exceeds the

severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1. (AR at pp. 20-21). At step four, the ALJ found Ms. Nickels could

return to her previous light work as a general clerk and her previous sedentary

work as a bookkeeper. (AR at pp. 21-25). Thus, the ALJ found that Ms.

Nickels is not disabled. (AR at p. 26).


                                          4
                                   DISCUSSION

      Ms. Nickels identifies the following issues: (1) whether the ALJ

improperly placed great weight on the testimony of Dr. Whittle and Dr.

Erickson, despite their lack of consideration of subsequent medical treatment;

(2) whether the ALJ improperly excluded the third hypothetical posed to the

vocational expert; (3) whether the ALJ improperly rejected the testimony of Ms.

Nickels and her spouse; and (4) whether the case should be reversed and

benefits be allowed.

      STEP ONE

      At step one, the ALJ determined claimant “had not [been] engaged in

substantial gainful activity since March 10, 2015, the alleged onset date” of

disability. (AR at p. 20).

      STEP TWO

      At step two, the ALJ must decide whether the claimant has a medically

determinable impairment that is severe or a combination of impairments that

are severe. 20 CFR § 404.1520(c). A medically determinable impairment can

only be established by an acceptable medical source. 20 CFR § 404.1513(a).

Accepted medical sources include, among others, licensed physicians. Id. “It

is the claimant’s burden to establish that [his] impairment or combination of

impairments are severe.” Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007).

      The regulations describe “severe impairment” in the negative. “An

impairment or combination of impairments is not severe if it does not

significantly limit your physical or mental ability to do basic work activities.”


                                         5
20 CFR § 404.1521(a). Additionally, an impairment is not severe if it “amounts

to only a slight abnormality that would not significantly limit the claimant’s

physical or mental ability to do basic work activities.” Kirby, 500 F.3d at 707.

Thus, a severe impairment is one which significantly limits a claimant’s

physical or mental ability to do basic work activities.

      The ALJ found Ms. Nickels suffered from the following severe

impairment: cervical and lumbar degenerative disc disease and sacroiliac joint

disfunction. (AR at p. 20).

      STEP THREE

      At step three, the ALJ must determine whether claimant’s impairment or

combination of impairments meets or medically equals the criteria of an

impairment listed in 20 CFR Part 404, Subpart P, Appendix 1. If a claimant’s

impairment or combination of impairments meets or medically equals the

criteria for one of the impairments listed and meets the duration requirements

of 20 CFR § 404.1509, the claimant is considered disabled. A claimant has the

burden to show that his impairment meets all of the listing’s specified medical

criteria. Sullivan v. Zebley, 493 U.S. 521, 530 (1990). “An impairment that

manifests only some of those criteria, no matter how severely, does not qualify.”

Id. “For a claimant to qualify for benefits by showing that his unlisted

impairment, or combination of impairments, is ‘equivalent’ to a listed

impairment, he must present medical findings equal in severity to all the

criteria for the one most similar listed impairment.” Id. at 531 (emphasis

added).


                                         6
      At this step the ALJ determined plaintiff’s severe impairments did not

meet or equal a listing under Appendix 1. (AR at p. 21). Ms. Nickels does not

challenge this finding. (Doc. 21).

      STEP FOUR

      Before considering step four of the evaluation process, the ALJ must

determine a claimant’s residual functioning capacity (“RFC”). 20 CFR §§

404.1520(a)(4)(iv) & 404.1545. RFC is a claimant’s ability to do physical and

mental work activities on a sustained basis despite any limitations from his

impairments. 20 CFR § 404.1545(a)(1). In making this finding, the ALJ must

consider all of the claimant’s impairments, including those which are not

severe. 20 CFR § 404.1545(e). All of the relevant medical and non-medical

evidence in the record must be considered. 20 CFR § 404.1513.

      In determining a claimant’s RFC, the ALJ considers any medical opinions

and claimant’s degree of functional limitation. 20 CFR § 404.1545(a)(1), (4).

“Medical opinions are statements from physicians and psychologists or other

acceptable medical sources that reflect judgments about the nature and

severity of [claimant’s] impairment(s), including [claimant’s] symptoms,

diagnosis, and prognosis, and what [claimant] can still do despite the

impairment(s), and . . . physical or mental restrictions.” 20 CFR § 404.1527(b).

In weighing medical opinion evidence, the ALJ must consider the factors set

forth in the regulations. 20 CFR § 404.1527(c). An ALJ is not required to

discuss every piece of evidence, and his failure to cite specific evidence does not

mean he did not consider it. Craig v. Apfel, 212 F.3d 433, 436 (8th Cir. 2000).


                                        7
         “The ALJ is in the best position to determine the credibility of the

testimony and is granted deference in that regard.” Johnson v. Apfel, 240 F.3d

1145, 1147 (8th Cir. 2001) (referencing Polaski v. Heckler, 739 F.2d 1320 (8th

Cir. 1984)). “Where adequately explained and supported, credibility findings

are for the ALJ to make.” Lowe v. Apfel, 226 F.3d 969, 972 (8th Cir. 2000).

The court must “defer to an ALJ’s credibility finding as long as the ALJ

explicitly discredits a claimant’s testimony and gives a good reason for doing

so.” Schultz v. Astrue, 479 F.3d 979, 983 (8th Cir. 2007) (internal quotation

marks and citations omitted). The court will not disturb the decision of an ALJ

who seriously considers but for good reason expressly discredits a claimant’s

subjective complaints. See Haggard v. Apfel, 175 F.3d 591, 594 (8th Cir.

1999).

      Here, the ALJ concluded Ms. Nickels’s RFC permitted her “to perform

light work.” 3 (AR at p. 21). The ALJ found Ms. Nickels can walk and/or stand

for about four hours in an eight-hour workday; she can sit for six hours in an

eight-hour workday; she can change positions every one to two hours for a few

minutes at a time while staying on task; she can occasionally push/pull with



3 “Light work involves lifting no more than twenty pounds at a time with
frequent lifting or carrying of objects weighing up to ten pounds. Even though
the weight lifted may be very little, a job is in this category when it requires a
good deal of walking or standing, or when it involves sitting more of the time
with some pushing and pulling of arm or leg controls. To be considered
capable of performing a full or wide range of light work, you must have the
ability to do substantially all of these activities. If someone can do light work,
we determine that he or she can also do sedentary work, unless there are
additional limiting factors such as loss of fine dexterity or inability to sit for
long periods of time.” 20 CFR § 404.1567(b).
                                          8
her lower extremities bilaterally; she can occasionally balance, climb

ramp/stairs, climb ladders/ropes/scaffolds, stoop, kneel, crouch, and crawl;

and she should avoid moderate exposure to hazards such as unprotected

heights, dangerous machinery, and wet/slippery/uneven surfaces, with only

rare exposure. (AR at p. 21).

      To arrive at this conclusion, the ALJ made a credibility determination of

Ms. Nickels’s submissions and testimony and considered the opinions of

physical disability determination examiners, Dr. Kevin Whittle, and Dr. Gregory

Erickson. (AR at p. 22-23).

      Medical History

      The court has carefully reviewed the administrative record and gleans the

following from the medical records. Ms. Nickels was involved in a motor vehicle

accident on October 15, 2014. (AR. at pp. 384-392). She went to Black Hills

Urgent Care the following day and reported sharp, constant lower back pain.

Id. She reported no similar problems in the past. Id. X-rays of the thoracic

spine revealed no evidence of fracture, vertebral bodies appeared normal in

height and alignment, and soft tissues were unremarkable. Id. A referral was

made for Ms. Nickels for physical therapy. Id.

      Ms. Nickels underwent physical therapy at Hansen Physical Therapy for

approximately two months. (AR at pp. 399-450). Initially, she reported her

pain as a 10 out of 10, she was unable to walk for any distance without pain,

unable to stand at all without pain, and unable to sit at all without pain. (AR

at p. 400). The last progress note, dated December 5, 2014, noted that Ms.


                                        9
Nickels reported pain as a 5 out of 10 (moderate pain), she was able to walk

without significant pain for 20-30 minutes, able to tolerate sitting for 45

minutes or less without aggravating pain, and able to stand for 30 minutes or

less without aggravating pain. (AR at pp. 447-449).

      During this same time period, Ms. Nickels treated with Dr. Peter

Vonderau of The Rehab Doctors. A lumbar MRI study dated November 22,

2014, revealed a diffuse disc bulging at L4/5 and L5/S1 with grade 1

spondylolisthesis at L5/S1 and old pars fractures. (AR at p. 494). Dr.

Vonderau explained to Ms. Nickels that the lumbar spine changes

“undoubtedly preceded the accident but are now symptomatic as a result of the

collision.” Id. He noted that Ms. Nickels was only receiving modest benefits

from physical therapy and recommended bilateral L4/5 and L5/S1 facet joint

steroid injections. Id.

      Ms. Nickels underwent a series of injections over the next several

months. She reported improvement in her pain immediately following the

injections, but the pain would return after approximately 30 days. (AR at pp.

486-493). In an effort to obtain longer term relief Dr. Vonderau recommended

and ultimately performed bilateral L3, L4, and L5 medial branch blocks. (AR at

pp. 484-486). Post procedure, on April 10, 2015, Ms. Nickels reported that the

medial branch blocks did not give her any benefit. She reported more

discomfort following the procedure and being “back at her baseline.” (AR at p.

481). As a result of the minimal benefit from conservative case, Dr. Vonderau




                                        10
referred Ms. Nickels to Black Hills Orthopedic and Spine to obtain an opinion

regarding surgical intervention. Id.

      On May 13, 2015, Ms. Nickels participated in a consultation at Black

Hills Orthopedic and Spine with Dr. Rand Schleusener. (AR at pp. 474-475).

Dr. Schleusener concluded that she was not a candidate for surgery. Id.

      Dr. Vonderau referred Ms. Nickels for a second surgical opinion with Dr.

Tim Watt. (AR at pp. 1099-1100). On August 20, 2015, Ms. Nickels

participated in a neurosurgical consultation with PA James Richards from Dr.

Watt’s office. (AR at pp. 539-545). PA Richards noted that Ms. Nickels’s pain

was “a 3/10 everyday all day and can be as high as a 10/10.” Id. Ms.

Nickels’s history of treatment and condition were summarized as follows:

      Auralee has been struggling with low back pain for about 10 months
      now. . . She has been in physical therapy 3 months; Dr. Vonderau
      stopped after he determined it was aggravating her symptoms. . .
      She has had multiple injections specifically a bilateral L4-4, L5-S1
      facet injections on 12-11-14 which gave her 28 days of relief then
      again on 1-27-15 gave her 14 days of relief followed by bilateral L3,
      L4/ L5 medial branch block on 3-24-15 which gave her no relief. At
      this point Dr. Vonderau has sent her to our office for failure of
      conservative treatment. Her low back is a constant, dull ache 3 out
      of 10 increasing at times. She has no radicular leg pains but
      complains about intermittent bilateral leg weakness. Her legs just
      bother her and feel like they are almost going to give out. Her
      activities of daily living are affected. She had to quit her job due to
      the discomfort. She has not really been able to drive her very well.
      She can’t ride a motorcycle or use a tractor; they all cause her
      discomfort. . . She is having disruption of sleep.

(AR at p. 539). PA Richards noted that Ms. Nickels had significant

degeneration at L5-S1 and would likely need surgical intervention. Id. Dr.

Watt, in a follow-up consult visit on October 1, 2015, discussed surgery



                                        11
options with Ms. Nickels, and it was decided that a L4-5 and L5-S1 PLIF fusion

would be performed by Dr. Watt. (AR at pp. 536-538).

      Dr. Watt performed the L4-S1 lumbar fusion surgery on November 11,

2015. In her post-op follow up visit on December 12, 2015, the examining PA

observed that Ms. Nickels was able to stand from a seated position without

using her arms, though she was a bit stiff. The films revealed good alignment,

the interbody grafts and hardware were in good position and fusion appeared

to be maturing satisfactorily. (AR at pp. 562-565). Ms. Nickels reported “quite

a bit of discomfort and aching sensation into her low back and bilateral

buttocks,” and discussion were made to adjust her medication regimen. Id.

      On December 9, 2015, Ms. Nickels reported to her physical therapist,

Dawn Ellis, not being able to sleep for days with her pain being a 7 out of 10.

(AR at pp. 596-597). On December 17, 2015, PT Ellis objectively noted

minimal to moderate pain behaviors with transfers and bed mobility, as well

as, a mild antalgic gait with decrease step length on the left. (AR at p. 592).

The physical therapist documented improvement of Ms. Nickels’s condition

from the end of December 2016 until mid-January 2016. (AR at pp. 582-591).

      In a post-surgery follow visit on January 19, 2016, PA Richards noted,

      Auralee is doing very well. She is happy with the outcome of her
      surgery. She realizes it is going to take time to heal. She is doing
      her physical therapy and tolerating that well. She is not taking any
      pain medications at this time other than some Ultram in the
      evening.




                                        12
(AR at pp. 557-560). Dr. Watt reviewed the plain films and again noted the

alignment and grafts were in good position, bone appeared to be maturing in,

no motion across the fusion, and no abnormal motion above the fusion. Id.

      On February 10, 2016, Ms. Nickels reported being able to sleep for about

4-5 hours before needing to reposition because of increase in pain. (AR at pp.

580-583). On February 18, 2016, Ms. Nickels’s physical therapist called PA

Richards to relay concerns that Ms. Nickels had developed some SI dysfunction

on the right. PA Richards referred Ms. Nickels back to Dr. Vonderau for a right

sacroiliac joint steroid injection, which was performed on March, 22, 2016.

(AR at pp. 919). Over the next several months, Ms. Nickels reported continuing

discomfort bilaterally in the sacroiliac joint regions. She was treated with

steroid injections which provided modest, but temporary relief. (AR at pp.

1139-1150).

      As a result of Ms. Nickels’s reoccurring SI pain, she underwent a Left SI

fusion on January 16, 2017, by Dr. Robert Woodruff. (AR at pp. 1200-1212).

In a two-week post operation follow up, Ms. Nickels reported that she was

much better than she was before surgery, but was still having some pain. (AR

at pp. 1049-1051). She said the pain was different then what she was

experiencing before the surgery. Id. A review of the x-ray showed well seated

implants with no loosening in the left SI joint. Id.

      Following the left SI joint fusion, Ms. Nickels was referred to physical

therapy with Carey Berndt, PT. In her initial evaluation with PT Berndt on

February 13, 2017, Ms. Nickels reported that she did great with the lumbar


                                        13
fusion performed by Dr. Watt. (AR at pp. 1053-1054). She reported being

unable to sit or stand for longer than 30 minutes without pain starting. PT

Berndt found instability on the right SI joint. Id.

      On April 14, 2017, in a three-month post operation appointment with Dr.

Woodruff, Ms. Nickels reported a 75%-80% improvement of her left side. (AR at

pp. 63-65). However, she reported catching and pain in her right hip. Dr.

Woodruff noted that Ms. Nickels had contralateral right SI joint degeneration.

Id.

      As of May of 2017, Ms. Nickels continued to have right SI joint pain, but

she had excellent relief as a result of the left sacroiliac joint fusion. (AR at pp.

1154). The right SI joint was initially treated with steroid injections, which

produced effective, but temporary relief. (AR at p. 1062). In a phone call with

Dr. Woodruff on May 23, 2017, Ms. Nickels discussed her desire to have a right

SI fusion.

      Accordingly, a right SI joint fusion was performed on June 28, 2017, by

Dr. Woodruff. (AR at pp. 1383-1394). The following day, Ms. Nickels reported

the SI joint pain to be much improved. (AR at p. 1394). In a two-week post

operation follow up on July 11, 2017, Ms. Nickels reported that her pelvis felt

much more stable and overall she was happy with her progression. She rated

her pain as 4-5 out of 10 on average. (AR at pp. 1059-1061). The x-rays

showed well seated implants with no loosening. However, approximately two

weeks later, Ms. Nickels called Dr. Woodruff’s office and stated that she was in




                                         14
a lot of pain and was having a hard time sleeping; she was prescribed a Medrol

dose pack. (AR at p. 1058).

      Ms. Nickels presented to Dr. Woodruff on October 25, 2017, for a recheck

of her lower back. (AR at pp. 75-78). While her left side continued to heal,

Ms. Nickels was having sharp pains on the right side. The pain would go down

the back of her legs bilaterally. She reported the pain as a 4-5 out of 10, but

could be a 10-10. Dr. Woodruff noted that Ms. Nickels appeared moderately

uncomfortable, but walked with a normal gait. She had limited range of her

lumbar flexion and extension. Upon reviewing the x-rays, Dr. Woodruff noted

that Ms. Nickels may have some loosening of the left S1 screw. Dr. Woodruff

made a plan to see her back in two months. If she was not doing any better, he

stated “it might be worth getting a CT scan to evaluate healing, implant

placement, and implant loosening.” Id.

      A.    The Opinions of Dr. Whittle and Dr. Erickson

      Ms. Nickels claims the ALJ erred by placing great weight on the

testimony of Dr. Whittle and Dr. Erickson in reaching the decision that Ms.

Nickels had the residual capacity to perform light work. Specifically, Ms.

Nickels argues that the opinions of Dr. Whittle and Dr. Erickson predate her

ongoing and current treatment regime, and therefore, the opinions are based

on outdated and incomplete information. (Doc. 21 at pp. 1-2). The

Commissioner argues that the ALJ is not required to receive an updated report

from a reviewing physician whenever new medical evidence is available. (Doc.

22 at p. 14). The Commissioner points out that the Social Security regulations


                                       15
impose no limit on how much time may pass between a report and the ALJ’s

decision in reliance on it. Id.

      Dr. Kevin Whittle, a non-examining physical disability determination

examiner, completed a report dated October 30, 2015, opining as to Ms.

Nickels’s residual functional capacity. (AR at pp. 172-183). Dr. Gregory

Erickson, a non-examining physical disability determination examiner,

completed a report dated March 15, 2016. (AR at pp. 185-198). It appears

that neither Dr. Whittle, nor Dr. Erickson reviewed any medical records after

March 15, 2016.

      This is significant because Ms. Nickels underwent extensive medical

procedures and treatments after the disability examiner’s opinions. While Dr.

Erickson had the benefit of the records through and after Dr. Watt’s November

2016 lumbar fusion, he had no information regarding Ms. Nickels’s continued

pain and left sacroiliac joint fusion in January of 2017, as well as a right

sacroiliac fusion in June of 2017. The medical records discuss ongoing pain,

as well as the treating physician’s concern about possible implant loosening,

post-surgery. (AR at pp. 76-77). The ALJ discussed the medical records from

April of 2016 through May of 2017. (AR at p. 23). However, the opinion fails to

discuss any of the records documenting Ms. Nickels’s continuing pain

complaints and findings of instability and limitations. Id. The ALJ’s November

2017 opinion also fails to discuss the outcome of the June 2017 right SI joint

fusion which took place two months before the hearing. Id. The medical




                                        16
records and hearing testimony reflect that Ms. Nickels continued to report pain

and limitations following the third surgery.

      The court finds the ALJ erred by affording great weight to the opinion of

the consulting state agency physicians. “[T]he opinion of a non-examining

consulting physician is afforded less weight if the consulting physician did not

have access to relevant medical records, including relevant medical records

made after the date of evaluation.” McCoy v. Astrue, 648 F.3d 605, 616 (8th

Cir. 2011). Opinions without consideration of these records “fairly detracts

from [the] decision” of the ALJ to adopt Dr. Whittle and Dr. Erickson’s

opinions. While the Commission is correct that there will always be some time

lapse between the consultants’ report and the ALJ’s review, it is not merely the

passage of time which is the court’s consideration; it is the fact that Ms.

Nickels underwent three surgeries during that time frame and consistently

complained of continuing pain and limitations following the surgeries.

      Because the court finds reversible error in the ALJ placing great weight

in the opinions of Dr. Whittle and Dr. Erickson, which fail to consider all of Ms.

Nickels’s surgical intervention and results thereof, it need not address the

credibility determinations of the ALJ as to Ms. Nickels, the lack of discussion

regarding Ms. Nickels’s husband’s credibility, or the lack of discussion

regarding the third hypothetical.

                                     ORDER

      Based on the above analysis, it is hereby




                                        17
      ORDERED that plaintiff’s motion to reverse the decision of the

Commissioner (Doc. 20) is granted. It is further

      ORDERED that, pursuant to sentence four of 42 U.S.C. § 405(g), the

case is remanded to the Commissioner for rehearing consistent with this

decision.

      DATED this 31st day of March, 2020.
                                    BY THE COURT:


                                    DANETA WOLLMANN
                                    UNITED STATES MAGISTRATE JUDGE




                                      18
